


Exhibit 10.2

 

AMENDMENT NO.    

TO THE EMPLOYEE RESTRICTED STOCK AWARD

 

TOREADOR RESOURCES CORPORATION

2005 LONG-TERM INCENTIVE PLAN

 

This AMENDMENT NO.      (this “Amendment”) is made this      day of
                    , 2008 by and between Toreador Resources Corporation, a
Delaware corporation (the “Company”), and                                  (the
“Participant”), to that certain Restricted Stock Award Agreement (the
“Agreement”) by and between the Company and the Participant dated
                                ,             .  Terms used in this Amendment
with initial capital letters that are not otherwise defined herein shall have
the meanings ascribed to such terms in the Agreement, or to the extent such
terms are not defined in the Agreement, the meanings ascribed to such terms in
the Toreador Resources Corporation 2005 Long-Term Incentive Plan (the “Plan”).

 

WHEREAS, pursuant to the terms of the Plan and the Agreement, the Company
awarded to the Participant [# of shares] shares of Restricted Stock; and

 

WHEREAS, pursuant to Section      of the Agreement, the Agreement may be amended
if the amendment is in writing and signed by the Company and the Participant;
and

 

WHEREAS, the Company and the Participant desire to amend the Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises, conditions and
covenants contained herein and in the Agreement, and for other good and valuable
consideration, the Company and the Participant hereby amend the Agreement as
follows:

 

1.         Section 3 of the Agreement is hereby amended by amending and
restating the last sentence of Section 3 to be as follows:

 

Notwithstanding the foregoing, in the event that while the Participant is
employed by (or if the Participant is a Consultant, is providing services to)
the Company or a Subsidiary, (i) a Change in Control occurs, then immediately
prior to the effective date of such Change in Control, the total Awarded Shares
not previously vested shall thereupon immediately become fully vested or
(ii) the Participant dies, the total Awarded Shares not previously vested shall
immediately become vested upon the Participant’s death.

 

2.         Except as amended hereby, the terms of the Agreement shall remain in
full effect.

 

IN WITNESS WHEREOF, the parties have executed this Amendment effective as of the
day and year first set forth above.

 

 

TOREADOR RESOURCES CORPORATION

 

 

 

By:

 

 

Name:

 

 

 

 

PARTICIPANT

 

 

 

By:

 

 

Name:

 

 

--------------------------------------------------------------------------------
